Order issued September 6, 2012




                                            In The
                                   C!rourl of l\pp£ats
                        1Jiifth, 1ilistrict of W£xas at 1ilaUas
                                     No. 05-11-00939-CR
                                     No. 05-12-00070-CR


                             MICHAEL MARSHALL, Appellant
                                               v.
                             THE STATE OF TEXAS, Appellee


                                          ORDER

       The State's September 4, 2012 motion to extend the time for filing a brief is GRANTED.

The State's brief, received on September 4, 2012, is ORDERED filed as of the date of this order.



                                                    OuL~
                                                    DAVID L. BRIDGES
                                                    PRESIDING JUSTICE